Exhibit 10.4

ModusLink Global Solutions, Inc.

FY 2009 Executive Management Incentive Plan

 

1. Purpose

The objective of the FY 2009 Executive Management Incentive Plan (“2009 EMIP
Plan” or “Plan”) is to recognize and reward the achievement of financial,
business and management goals that are essential to the success of ModusLink
Global Solutions, Inc. and its subsidiaries (the “Company” or “ModusLink Global
Solutions”).

 

2. Period of Effectiveness

This Plan relates to the 2009 fiscal year, August 1, 2008 to July 31, 2009.

 

3. Eligibility

Certain executive employees of ModusLink Global Solutions and its subsidiaries,
as determined by the Human Resources and Compensation Committee of the Board of
Directors of ModusLink Global Solutions (the “Committee”), are eligible for
participation in the 2009 EMIP Plan. (Each such designated person is called a
“Participant” in this Plan.)

The Company will issue all Participants a notice of their eligibility and their
individual Plan components by providing a document in the form of Appendix B to
each eligible Participant. Other eligibility requirements are listed in
Section 9 below.

 

4. Target Payout Percentage

Participants will be assigned a target payout percentage for the 2009 EMIP Plan,
expressed as a percentage of Base Salary (as defined herein). This percentage
(the “Target Payout Percentage”) represents the potential bonus that will be
earned at full achievement of goals for all Plan components at their “target”
levels. The Target Payout Percentage will vary according to the Participant’s
position. Actual payout percentage will vary based on the factors described in
Section 5 below.

 

5. Plan Components and Targets

The Plan payout will be measured based upon achievement against “NGOI”
(subsidiary-specific and/or consolidated, depending on the Participant’s role),
Sales Revenue and Individual Performance, each as further described below. A
percentage of each Participant’s Target Payout Percentage will be allocated to
each of the relevant components for that Participant.

 

  A. Non-GAAP Operating Income (Loss) (“NGOI”)

Non-GAAP Operating Income (Loss) (“NGOI”) is defined as operating income (Loss)
of ModusLink Global Solutions, Inc. excluding net charges related to
depreciation, amortization of intangible assets, stock-based compensation,
restructuring and non-cash charges.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Each Participant’s Target Payout Percentage will include a component based on
Consolidated NGOI targets. Some Participants will also have a component based on
a subsidiary-specific NGOI target. Each Participant will be informed of (i) the
relevant “Threshold Level” for Consolidated NGOI, (ii) the “Target Level” for
Consolidated NGOI and, if applicable, for subsidiary-specific NGOI for the
Participant’s company, and (iii) a “Maximum Level” for Consolidated NGOI.

 

  B. Sales Revenue

Each Participant’s Target Payout Percentage will include a component based on a
Sales Revenue target. For some Participants the Sales Revenue target will be
based on Consolidated Sales Revenue and for some Participants the Sales Revenue
target will be based on Subsidiary-specific Sales Revenue. Each Participant will
be informed of (i) the “Threshold Level” for the relevant Sales Revenue,
(ii) the “Target Level” for the relevant Sales Revenue, and (iii) a “Maximum
Level” for relevant Sales Revenue.

 

  C. Individual Performance

Each Participant’s Target Payout Percentage will include a component based on
achievement of individual goals and objectives. In order to be eligible for the
individual performance component, all Participants must have clearly documented
individual goals and objectives established in conjunction with and approved by
the Chief Executive Officer (and in the case of the Chief Executive Officer, by
the Committee). Achievement of these goals and objectives will be assessed by
the Chief Executive Officer following the close of the fiscal year. In the event
the Company realizes overachievement with regard to Consolidated NGOI and/or
Sales Revenue, the actual payment made with respect to individual performance
will be increased proportionally to reflect the amount of overachievement paid
with respect to Consolidated NGOI and Sales Revenue (reflecting the relative
weight of each component on the Target Payout Percentage).

 

6. Gates

If ModusLink Global Solutions does not achieve the Threshold Level for
Consolidated NGOI, no payments whatsoever will be made under this Plan, whether
for NGOI achievement (consolidated or regional), Sales Revenue or individual
performance.

No payout will be made without approval from the Committee.

 

7. Calculation of Achievement and Overachievement Adjustments

Subject in each case to Section 6 above:

 

  A. Consolidated NGOI

In the event that the Threshold Level for Consolidated NGOI is achieved, each
Participant would be eligible to receive a portion of the Consolidated NGOI
component of his or her

 

 

Page 2.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Target Payout Percentage based on a pro rata sliding scale running between 0% to
100% based on the spread between the Threshold Level and the Target Level. If
the Consolidated NGOI exceeds the Target Level, the total payout made to the
Participant for Consolidated NGOI will be based on a pro rata sliding scale
running between 100% and 200% based on the spread between the Target Level and
the Maximum Level.

 

  B. Subsidiary NGOI

In the event that the relevant Threshold Level for Subsidiary NGOI (where
relevant) is achieved, each Participant with a Subsidiary NGOI component would
be eligible to receive a portion of the Subsidiary NGOI component of his or her
Target Payout Percentage based on a pro rata sliding scale running between 0% to
100% based on the spread between the Threshold Level and the Target Level. If
the Subsidiary NGOI exceeds the Target Level, the total payout made to the
Participant for Subsidiary NGOI will be based on a pro rata sliding scale
running between 100% and 200% based on the spread between the Target Level and
the Maximum Target.

 

  C. Sales Revenue

In the event that the Threshold Level for Sales Revenue is achieved, each
Participant would be eligible to receive a portion of the Sales Revenue
component of his or her Target Payout Percentage based on a pro rata sliding
scale running between 0% to 100% based on the spread between the Threshold Level
and the Target Level. If the Sales Revenue exceeds the Target Target, the total
payout made to the Participant for Sales Revenue will be based on a pro rata
sliding scale running between 100% and 200% based on the spread between the
Target Level and the Maximum Level.

 

  D. Individual Performance

For the individual performance metric, the Chief Executive Officer (and in the
case of the Chief Executive Officer, the Committee) will assess each
Participant’s performance against pre-established goals and assign a percentage
achievement for the Individual Performance Component. In the event there is
overachievement with regard to Consolidated NGOI, Subsidiary NGOI and/or Sales
Revenue, the actual payment made with respect to individual performance will be
increased proportionally to reflect the amount of overachievement paid with
respect to Consolidated NGOI, Subsidiary NGOI and Sales Revenue (reflecting the
relative weight of each component on the Target Payout Percentage for a
Participant).

 

 

Page 3.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

8. Payout Calculations

 

  A. A Participant’s payout under this EMIP (the “Payout Amount”) will be
calculated by multiplying (A) the Target Payout Percentage by (B) the weighted
achievement levels computed in accordance with Section 7 above, by (C) the
Participant’s Base Salary. For purposes of this EMIP, “Base Salary” is the total
actual amount of base salary earned by the Participant during the fiscal year
with respect to the period during which the Participant was eligible for EMIP.

 

  B. If the employee’s Target Payout Percentage changes during the fiscal year,
the bonus payout will be pro-rated as follows: The new Target Payout Percentage
will apply to the number of full months at the new target. The previous Target
Payout Percentage will apply to the prior months.

 

  C. Results exceeding the Maximum Target will be eligible for additional
payouts at the discretion of the Board.

 

  D. The payments will be made in accordance with the Company’s normal payroll
practices.

 

9. Specific Eligibility Requirements

 

  A. To be eligible for any payment under the Plan, a Participant must be an
active executive of ModusLink Global Solutions or one of its subsidiaries
(subject to Section 9B below) on the date actual Plan payments are made.

 

  B. Only those employees who become eligible prior to April 30, 2009 will
participate in the Plan.

 

10. Administration of Plan; Miscellaneous Matters

 

  A. Payment on any particular occasion of any bonus amount in accordance with
this Plan shall not create the presumption that any further bonus amount will be
paid to the Participant thereafter under this Plan or otherwise.

 

  B. Participants who live and work in a non-United States location will have
their Plan payout calculations performed (i.e., comparisons against metrics will
be local currency denominated) and payouts issued in their local currency,
unless a specific ex-patriate or other employment agreement specifically
provides otherwise.

 

  C. The adoption of this Plan shall not be deemed to give any employee the
right to be retained in the employ of ModusLink Global Solutions or its
subsidiaries or to interfere with the right of the Company to dismiss any
employee at any time, for any reason not prohibited by law nor shall it be
deemed to give the Company the right to require any employee to remain in its
employ.

 

  D. Payments under this Plan are not to be considered for any purpose as part
of the Participant’s base salary or wages.

 

 

Page 4.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

  E. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the
Committee at any time for any reason or for no reason.

 

  F. The Committee’s interpretation of the Plan is final and in the sole and
absolute discretion of the Committee. The Committee reserves the right to make
final and binding decisions regarding the amount of incentive, if any, to be
paid to any Participant. The Committee also reserves the right to amend,
terminate and modify this Plan at any time in its sole discretion with or
without notice. Each Participant, by signing a Certificate of Acknowledgment,
specifically acknowledges this right.

 

  G. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  H. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made from, ModusLink Global Solutions, Inc. regardless of
whether a Participant is employed by ModusLink Global Solutions or one of its
subsidiaries.

 

  I. If any term or condition of this Plan is found to be in non-conformance
with a given state or federal or other law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the Plan.

 

  J. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

 

 

Page 5.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Appendix A

Certificate of Acknowledgement

I,                                              , hereby certify that I have
read the ModusLink Global Solutions, Inc. FY 2009 Executive Management Incentive
Plan. I understand and agree with the terms of the Plan and agree to be bound
thereby.

 

 

Participant Signature

   

 

Date

 

 

Printed Name

     

 

Witness Signature

     

 

Printed Name

     

 

 

Page 6.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Appendix B

FY 2009 Executive Management Incentive Plan

Participant Information Form

 

Participant Name:   

 

  

 

Target Payout Percentage:   

 

  

The Target Payout is allocated as follows:

 

Consolidated NGOI Achievement:   

 

  % Subsidiary NGOI Achievement:   

 

  % Sales Revenue Achievement:   

 

  %

Indicate Company (if applicable):                                         

Individual Performance:   

 

  %

The relevant NGOI Targets for Participant are as follows:

Consolidated NGOI

 

Threshold Level:   $       (per Section 6 of the Plan, no payout will be made
unless the Threshold Level of Consolidated NGOI is met)       Target Level:   $
      Maximum Level:   $      

Subsidiary NGOI (if applicable)

Subsidiary:                                     

Threshold Level:   $       Target Level:   $       Maximum Level:   $      

Sales Revenue

Consolidated:

Threshold Level:   $       Target Level:   $      

 

 

Page 7.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Maximum Level:   $      

Subsidiary:

Threshold Level:   $       Target Level:   $       Maximum Level:   $      

 

 

Page 8.

CONFIDENTIAL: FOR INTERNAL USE ONLY